ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Sebald on 01/20/2022.

Claims 1-14, 16-17 and 19-20 have been amended to:

1.	(Currently Amended) An engine oil filtration and temperature regulation assembly mountable on a vehicle engine and fluidically connectable to an engine oil circulation system, comprising 
	a) an oil filtration group;
	b) a heat exchanger group;
	c) a fluidic connection and support group configured to be engaged to the engine,[[;]] said fluidic connection and support group supporting the oil filtration group and the heat exchanger group,[[;]] said fluidic connection and support group comprising:
i) a base plate comprising at least one oil inlet mouth configured to be fluidically connected to receive oil from the engine[[,]] and at least one oil outlet mouth configured to be fluidically connected to return filtered oil to the engine;
ii) a support and fluidic connection device[[,]] placed between the base the support and fluidic connection device comprising:
[[-]] a multi-layer assembly comprising a plurality of overlappable plate-shaped elements, wherein each plate-shaped element has a plurality of openings, each of the openings defined by a respective opening edge, such 
	wherein the heat exchanger group includes a heat exchanger inlet and a chamber, and wherein the oil filtration group is housed inside the chamber.

2.	(Currently Amended) The engine oil filtration and temperature regulation assembly according to claim 1, wherein the assembly is and wherein said base plate comprises at least one water inlet mouth configured to be fluidically connected to receive cooling liquid 

3.	(Currently Amended) The engine oil filtration and temperature regulation assembly according to claim 1, wherein the overlappable openings respectively formed on each plate-shaped element are defined by edges having shapes that are different from one 

and a second oil inlet mouth, and wherein the support and fluidic connection device comprises a first oil connection duct whereoil filtration group bypassing the heat exchanger group.

5.	(Currently Amended) The engine oil filtration and temperature regulation assembly according to claim 1, wherein the base plate comprises a single oil inlet mouth, and wherein the support and fluidic connection device comprises, formed in packing surfaces of the plate-shaped elements, a first oil connection duct whereheat exchanger group and a second oil duct whereoil filtration group bypassing the heat exchanger group.

6.	(Currently Amended) The engine oil filtration and temperature regulation assembly according to claim 1, wherein the base plate comprises an oil drainage outlet mouth through which oil is drained[[,]] from the heat exchanger group and/or the oil filtration group to the engine via

7.	(Currently Amended) The engine oil filtration and temperature regulation assembly according to claim 1, wherein the heat exchanger group has a vertical 

8.	(Currently Amended) The engine oil filtration and temperature regulation assembly according to claim 7, wherein the multi-layer assembly has a shape that is substantially equal to a shape of the base plate 

9.	(Currently Amended) An engine oil filtration and temperature regulation assembly mountable on a vehicle engine and fluidically connectable to an engine oil circulation system, comprising 
	a) an oil filtration group;
	b) a heat exchanger group;
	c) a fluidic connection and support group configured to be engaged to the engine,[[;]] said fluidic connection and support group supporting the oil filtration group and the heat exchanger group,[[;]] said fluidic connection and support group comprising:
i) a base plate comprising at least one oil inlet mouth configured to be fluidically connected to receive oil from the engine[[,]] and at least one oil outlet mouth configured to be fluidically connected to return filtered oil to the engine;
ii) a support and fluidic connection device[[,]] placed between the base plate and the oil filtration group and/or the heat exchanger group, the support and fluidic connection device comprising:
[[-]] a multi-layer assembly comprising a plurality of overlappable plate-such 
wherein the heat exchanger group includes a heat exchanger inlet and a chamber, wherein the oil filtration group is housed outside the chamber,[[;]]
wherein the heat exchanger group has a vertical development[[,]] and has sectional dimensions smaller than sectional dimensions of the base plate, and[[;]]
wherein the support and fluidic connection device further comprises an auxiliary assembly placed between the multi-layer assembly and the heat exchanger group to fluidically 

10.	(Currently Amended) The engine oil filtration and temperature regulation assembly according to claim 9, wherein the auxiliary assembly comprises spacer elements operatively connected with the multi-layer assembly, and auxiliary plate-shaped elements overlappable and operatively connected to the heat exchanger group and/or the oil filtration group and to the spacer elements and with the multi-layer assembly,[[;]] wherein the spacer elements and the auxiliary plate-shaped elements comprise a plurality of openings each defined by a respective opening edge, such respective ducts of the multi-layer assembly for oil filtration 

11.	(Currently Amended) The engine oil filtration and temperature regulation assembly according to claim 10, wherein the heat exchanger group, by the auxiliary assembly, is disposed in a position spaced and inclined with respect to the base plate and 

12.	(Currently Amended) The engine oil filtration and temperature regulation assembly according to claim 1, wherein the heat exchanger group has a horizontal development 

13.	(Currently Amended) The engine oil filtration and temperature regulation assembly according to claim 9 such 

14.	(Currently Amended) The engine oil filtration and temperature regulation assembly according to claim 12, wherein the multi-layer assembly has a shape that is variable in height, wherein a first plate-shaped element of the plurality of plate-shaped elements has a shape that is substantially similar to a shape of the base plate, and a that is configured to provide support for the heat exchanger group.

16.	(Currently Amended) The engine oil filtration and temperature regulation assembly according to claim 1, wherein the of the support and fluidic connection device are obtained by opening edges.

17.	(Currently Amended) A production method of an engine oil filtration and temperature regulation assembly mountable on a vehicle engine, the method comprising 
	[[-]] providing an oil filtration group;
	[[-]] providing a heat exchanger group;
	[[-]] providing a support and fluidic connection group[[;]] engageable to the engine, to support and fluidically connect the oil filtration group and the heat exchanger group to the engine,[[;]] wherein the support and fluidic connection group is obtained by 
i) producing a base plate, comprising and at least one oil outlet mouth to be fluidically connected to return filtered oil to the engine;
ii) producing a support and fluidic connection device, placed between the the oil filtration group and/or heat exchanger group, 
a) producing a plurality of plate-shaped elements, wherein each plate-shaped element has a plurality of openings each defined by a respective opening edge;
b) producing a multi-layer assembly comprising overlapping of the plurality of plate-shaped elements such 
c) producing a plurality of auxiliary plate-shaped elements;
d) producing spacer elements;
e) producing an auxiliary assembly, configured to be positioned and
f) mounting the auxiliary assembly on the multi-layer assembly to overlap the spacer elements and the auxiliary plate-shaped elements by placing respective openings to fluidically connect the multi-layer assembly and the heat exchanger group and/or the oil filtration group; and
		iii) joining the base plate with the support and fluidic connection device.

19.	(Currently Amended) The production method of an engine oil filtration and temperature regulation assembly according to claim 17, wherein achieved 

20.	(Currently Amended) The production method of an engine oil filtration and temperature regulation assembly according to claim 17, wherein achieved .

Reasons for Allowance
Claims 1-14, 16-17 and 19-20 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach wherein the oil filtration group is housed within a chamber of the heat exchanger group in combination with the fluidic connection and support group/device claimed, nor does the prior art teach the auxiliary assembly configuration(s) in combination with the other claim limitations.
The closest prior art of record with respect to the invention per claim 1 is that of US 6263960 (Yamanaka) [e.g., see Fig. 1, 10], such that Yamanaka teaches an integrated oil cooler/heat exchanger group (100, 400) and oil filtration group (101) that includes a plurality of overlapping/stacked plate-shaped elements (102), wherein the oil filtration group is housed within a chamber (103, 105) of the heat exchanger group, said heat exchanger group having an inlet [e.g., cooling water inlet]. However, there is no reasonable way to construe Yamanaka such that the assembly components per Yamanaka correspond to the combination(s) as claimed. Other relevant prior art e.g., see EP 1876406 (Schleier)], or an oil filtration group contained within a heat exchanger group that does not include the particular fluidic connection and support group/device plates/overlappable plate-shaped elements as claimed [e.g., see US 5326461 (Legrand)].
None of the relevant prior art teaches the combination of features claimed with respect to the auxiliary assembly configuration(s), such that the closest prior art fails to teach an auxiliary assembly that reasonably corresponds to that of the inventions per claims 9 and 17.
As such, the claimed inventions may be regarded as both novel and inventive with respect to engine oil filtration and temperature regulation assemblies [e.g., with respect to enabling a particular/distinct flow/pressure/heating/cooling profile for the fluid(s) of the engine system].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747